DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 2/10/22, with respect to claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claim 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-15, the prior art does not disclose a VCM with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the upper elastic member comprises a first fixing part, a second fixing part coupled to the upper surface of the bobbin and a connection part connecting the first fixing part and the second fixing part, wherein an upper surface of the magnet is contacted with the first fixing part of the upper elastic member, and wherein the connection part of the upper elastic member is configured to move to a position lower than that of the first fixing part of the upper elastic member, when a first direction driving current is supplied to the coil, as stated in claim 1.

wherein the upper elastic member comprises a first fixing part, a second fixing part coupled to the upper surface of the bobbin and a connection part connecting the first fixing part and the second fixing part, wherein an upper surface of the magnet is directly contacted with the first fixing part of the upper elastic member, and wherein at least a portion of the connection part of the upper elastic member is overlapped with the magnet in a direction perpendicular to an optical axis direction, when a first direction driving current is supplied to the coil so that the bobbin approaches to the base, as stated in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs